DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.

Response to Amendment
3. The amendment filed by Applicant on March 17, 2021 has been fully considered. The amendment to instant claim 1 is acknowledged. Specifically, claim 1 has been amended to include a limitation of the water-dispersible side chain polymer including a copolymer consisting of a (meth)acrylate monomer having the formula  -COOR1, wherein R1 is a straight chain alkyl group having 18 to 22 carbon atoms, and acrylic acid monomer. In light of the amendment filed by applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


4.  Claim 1-2, 9, 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiba et al (US 6,080,480) in view of Stow (US 4,880,683) and Fischer et al (US 2004/0241410), as evidenced by Stearyl Acrylate flyer and Acrylic Acid flyer only, or alternatively in further view of Hendricks (US 2,607,711).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

5. Shiba et al discloses a delayed tack adhesive article comprising a substrate and a delayed-tack adhesive polymer composition coating layer (col. 3, lines 10-15), wherein the delated-tack adhesive polymer composition is non-tacky at ordinary temperatures, but develops tack by heating (col. 1, lines 30-35).  The adhesive article comprises the substrate and the non-tacky adhesive layer (col. 6, line 65-col. 7, line 1; col. 7, line 22-25). The delayed tack adhesive layer is produced by coating the substrate with the delayed tack adhesive composition (col. 3, lines 10-15).

Shiba et al discloses the polymer A) being at least one member selected from the group consisting of a) homopolymers comprising a straight chain alkyl group having 9-18 carbon atoms; b) copolymers prepared from at least two radical-polymerizable monomers each having a straight chain alkyl group having 9-18 carbon atoms and c) copolymers of a radical polymerizable monomer having a straight chain alkyl group of 9-18 carbon atoms and a copolymerizable monomer (col. 3, lines 1-27), wherein the copolymerizable monomer is acrylic acid (col. 4, lines 14-15).
Thus, Shiba et al recites the presence of at least one of the polymers a)-c), and thereby the polymer c) maybe the side-chain polymer present, i.e. a copolymer consisting of a radical polymerizable monomer having a straight chain alkyl group of 9-18 carbon atoms and an acrylic acid.
It is further noted that though Shiba et al discloses the presence of a plasticizer (col. 5, lines 64-67), said plasticizers appear to be esters of phthalic or benzoic acids, and are not parts of the side-chain crystalline polymers.

Shiba et al, it would have been obvious to a one of ordinary skill in the art to choose stearyl acrylate/acrylic acid copolymer as the copolymer A) of the adhesive composition of Shiba et al, as well. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

8. Shiba et al further teaches that the copolymer A) is having a glass transition temperature of -20ºC to +20ºC (col. 4, lines 46-50).

9. In the alternative, though Shiba et al does not explicitly recite the copolymer consisting of stearyl acrylate and acrylic acid units used as the copolymer A),
Hendricks discloses adhesive tapes comprising a substrate coated with low adhesion coatings, wherein the low adhesion coatings comprise a copolymer consisting of octadecyl acrylate (i.e. stearyl acrylate) and acrylic acid (col. 2, lines 4-8), the copolymer being non-tacky at room temperature (col. 2, lines 48-50) but become tacky at higher temperatures (col. 3, lines 1-2). 

10. Since both Shiba et al and Hendricks are related to adhesive articles comprising adhesive layers on  supports, wherein the adhesive layers comprise a copolymer of Hendricks explicitly teaches the use of the copolymer of stearyl acrylate with acrylic acid  as the adhesive coating on the substrate having no tack at room temperature but providing tack at elevated temperatures, therefore, based on the combined teachings of Hendricks and Shiba et al, it would have been obvious to a one of ordinary skill in the art to choose and include, or obvious to try to include, the stearyl acrylate/acrylic acid copolymer, as taught by Hendricks , as the copolymer A) having no tack at room temperature in the composition of Shiba et al, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

11. Shiba et al alone, or alternatively in view of Hendricks do not explicitly recite the melting point of the copolymer A), however, since i) Shiba et al alone, or alternatively in view of Hendricks disclose the copolymer A) being a copolymer of stearyl acrylate and acrylic acid; ii) as evidenced by Stearyl Acrylate flyer and Acrylic Acid flyer, the melting point of stearyl acrylate is 30ºC and the melting point of acrylic acid is 14ºC, therefore, 
 -30ºC to 110ºC as claimed in instant invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

12.  Shiba et al further teaches that the adhesive layer comprising the adhesive composition is not tacky as formed by drying (col. 6, lines 65-col. 7, line 1), wherein drying is formed at 40ºC (col. 8, lines 44-47), and develops tack after heating with hot air at 80ºC (col. 8, lines 52-54). Therefore, based on the teaching of Shiba et al, the adhesive composition of Shiba et al alone, or alternatively in view of Hendricks would have been reasonably expected to be non-tacky not only at room (i.e. ordinary) temperature and also at a temperature lower than 80ºC, i.e. at 40ºC, as well. Further, Shiba et al alone, or alternatively in view of Hendricks explicitly teach that the adhesive polymer composition, including stearyl acrylate/acrylic acid copolymer, is non-tacky at ordinary temperatures, but develop tack by heating (col. 1, lines 30-35 of Shiba et al and col. 3, lines 1-2 of Hendricks); i.e. the composition is tacky at elevated temperatures only, and thereby would be reasonably expected to have an adhesive In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

13. Shiba et al alone, or alternatively in view of Hendricks do not recite the composition further comprising a lower alkyl (meth)acrylate-acrylic acid-diethylacrylamide copolymer as an additional acrylic adhesive.

14. However, 
1)  Stow discloses an adhesive tape having a backing and a heat-activatable adhesive layer (col. 2, lines 24-30, 65-67); the adhesive layer comprises an acrylic polymer that is nontacky at ordinary room temperature but becomes tacky at elevated temperatures (Abstract); the acrylic polymer comprises a copolymer of alkyl acrylate, specifically, methyl acrylate with up to 50%mol of copolymerizable monomers having polar group, such as acrylic acid and acrylamide (col. 3, lines 5-10, 30-60; col. 6, lines 40-50, Example 3) and having  Tg of -10ºC to 80ºC (col. 3, lines 40-47), wherein the adhesive provides good adhesion without application of a significant pressure when heated to a temperature of about 50ºC above the Tg of the acrylic polymer (claim 1).  The specific Example 3 shows Tg of 0ºC (col. 6, lines 45-50). Therefore, said polymer will provide Stow, it would have been obvious to a one of ordinary skill in the art to choose methyl acrylate-acrylic acid-acrylamide copolymer as the low alkyl acrylate copolymer providing good adhesion upon heating, as well. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

2)  Though Stow does not specify said acrylamide monomer as being diethylacrylamide, Fischer et al discloses heat-activated adhesives based on acrylate copolymers comprising methyl acrylate and/or ethyl acrylate and less than 50pbw of at least one comonomer including acrylic acid and N,N-diethylacrylamide ([0034],[0002]). Thus, as shown by Fischer et al, the acrylamide comonomers used in acrylate copolymers of heat-activated adhesives include N,N-diethylacrylamide as well.
Therefore, it would have been obvious to a one of ordinary skill in the art to choose methyl acrylate-acrylic acid-N,N-diethylacrylamide copolymer as the heat-activated adhesive. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
15.  Since Shiba et al alone, or alternatively in view of Hendricks, Stow and Fischer et al are related to adhesive articles comprising a substrate and an adhesive acrylate/acrylic acid-based copolymer coating, being nontacky at room temperature but  Stow teaches the use of lower alkyl acrylate copolymers, such as methyl acrylate-acrylic acid-acrylamide copolymers providing good adhesive properties at elevated temperatures without the application of significant pressure, and Fischer et al  specifies the acrylamide comonomer used in heat-activated adhesives as N,N-diethylacrylamide, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Shiba et al alone, or alternatively in view of Hendricks, Stow and Fischer et al and to include, at least partially and at least in minor amount the lower alkyl acrylate copolymer, such as methyl acrylate-acrylic acid-N,N-diethylacrylamide copolymer, as taught by Stow and Fischer et al, into the adhesive composition of Shiba et al alone, or alternatively in view of Hendricks, so to further improve/adjust the adhesive properties of the composition at elevated temperatures, as well, thereby arriving at the present invention. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form third composition to be used for the same purpose” (see MPEP 2144.06). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
16.  The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
17. Since the adhesive composition of Shiba et al in view of Stow and Fischer et al only, or alternatively in view of Hendricks is substantially the same as that claimed and disclosed in instant invention, i.e. comprises a combination of the stearyl acrylate-acrylic acid copolymer and the  methyl acrylate-acrylic acid-N,N-diethylacrylamide copolymer,  similar to that shown in example 1 of instant invention, the copolymers being not tacky at ordinary temperatures and developing tack after heating, therefore, the adhesive composition of Shiba et al in view of Stow and Fischer et al only, or alternatively in view of Hendricks will intrinsically and necessarily comprise, or would be reasonably expected to comprise, the properties that are the same as or close to those claimed in instant invention, i.e. i) having zero adhesive strength at room temperature and at 40ºC, ii) melting temperature Tm being higher than melt start temperature To and the temperature difference Tm-To being in the range of 0-15ºC, or 7-14ºC (as to instant claim 10), i.e. rapid melting, and further iii) the article having, at least partially and at least at minor level, unevenness created on the surface of the adhesive polymer layer at Shiba et al in view of Stow and Fischer et al only, or alternatively in view of Hendricks comprises the same side-chain crystalline stearyl acrylate-acrylic acid copolymer as that disclosed and claimed in instant invention. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

18.  Since the adhesive article of Shiba et al in view of Stow and Fischer et al only, or alternatively in view of Hendricks is substantially the same as that claimed in instant invention, i.e. comprises a substrate and an adhesive polymer composition layer as claimed in instant invention, therefore, the adhesive article of Shiba et al in view of Stow and Fischer et al only, or alternatively in view of Hendricks will intrinsically and necessarily be, at least partially, cold release temperature-responsive, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

19.  Shiba et al in view of Stow and Fischer et al only, or alternatively in view of Hendricks do not recite the lower alkyl acrylate copolymer, specifically methyl acrylate-acrylic acid-diethylacrylamide copolymer having no melting point but having a glass transition temperature, and that glass transition temperature being equal to or lower than the glass transition temperature of the stearyl acrylate-acrylic acid copolymer, however, since the stearyl acrylate-acrylic acid copolymer and the methyl acrylate-acrylic acid-diethylacrylamide copolymer of Shiba et al in view of Stow and Fischer et al only, or alternatively in view of Hendricks are the same as those disclosed in instant invention ([0063], [0064], Example 1 of instant specification), therefore, said methyl acrylate-acrylic acid-diethylacrylamide copolymer of Shiba et al in view of Stow  and Fischer et al only, or alternatively in view of Hendricks will intrinsically and necessarily have, or would be reasonably expected to have no melting point and its  glass transition temperature will intrinsically and necessarily be equal to or lower than the glass transition temperature of the stearyl acrylate-acrylic acid copolymer, as well (as to instant claim 2). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

20.  Further, since the stearyl acrylate-acrylic acid copolymer and the methyl acrylate-acrylic acid-diethylacrylamide copolymer of Shiba et al in view of Stow and Fischer et al only, or alternatively in view of Hendricks are the same as those disclosed in instant invention ([0063], [0064], Example 1 of instant specification), therefore, the stearyl acrylate-acrylic acid copolymer and the methyl acrylate-acrylic acid-diethylacrylamide copolymer of Shiba et al in view of Stow and Fischer et al only, or alternatively in view of Hendricks will intrinsically and necessarily be, or would be reasonably expected to be at least partially crystalline and at least partially amorphous, respectively, as well, and both will be reasonably expected to be, at least partially,  water-dispersible as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA).

21. Further, since the specific adhesiveness/cold-release properties and the melting temperature difference (Tm-To) of the composition depend on a) the relative amounts of relative amounts of the long straight chain (meth)acrylate crystalline polymers and short-chain acrylate amorphous polymers, b) on the specific length of the alkyl chains in both  long chain (meth)acrylate and short-chain (meth)acrylate, and c) the relative amounts of the alkyl (meth)acrylate, diethylacrylamide and the acrylic acid comonomers in each of the long chain (meth)acrylate and the short-chain (meth)acrylate  copolymers of the composition of Shiba et al in view of Stow and Fischer et al only, or alternatively in view of Hendricks, so to produce the final product having desired combination of tackiness  and cold release properties as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

22. All ranges in the composition of Shiba et al in view of Stow and Fischer et al only, or alternatively in view of Hendricks are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or .

23.  Claim 1-2, 9, 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue et al (US 6,663,741) in view of Stow (US 4,880,683), Fischer et al (2004/0241410), Shiba et al (US 6,080,480) and Hendricks (US 2,607,711).

24. Inoue et al discloses a temperature-active adhesive tape comprising a substrate and an adhesive layer comprising an adhesive composition (col. 6, lines 17-19), the adhesive composition containing a side-chain crystallizable polymer comprising a (meth)acrylic acid alkyl ester having a straight chain alkyl of 16-22 carbon atoms (col. 3, lines 1-12; col. 5, lines 44-47; col. 5, lines 7-10), wherein the tackiness of the adhesive tape can be controlled by changing temperature of the adhesive tape and peeling can easily occur simply by cooling (col. 4, lines 2-10).
The composition is non-tacky at 20ºC and at 40ºC (col. 4, line 65-col. 5, line 5).
The side-chain crystallizable polymer further comprises acrylic acid comonomer (col. 5, lines 58-col. 6, line 10); specifically is a copolymer comprising stearyl acrylate and acrylic acid units; and dococyl acrylate and acrylic acid units (col. 5, lines 63-65; col. 6, lines 53-55, as to instant claim 9). The copolymer is having melting point in the range of 0-70ºC, preferably 15-55ºC (col. 5, lines 15-18).
Inoue et al further teaches that the melting of the polymer occurs rapidly; the melting transition occurring in a temperature range of less than about 25ºC (Abstract; col. 5, lines 19-22). The composition loses its tackiness by using simple cooling method (col. 5, lines 22-25), i.e. appears to be cold-release. Inoue et al specifies that the adhesive composition comprising side-chain crystallizable stearyl acrylate-based or dococyl acrylate-based copolymers can be used in admixture with acrylic adhesives as well (col. 7, lines 44-54).

25.  Though Inoue et al disclose the side-chain C18-22 straight alkyl (meth)acrylate-based copolymer being used in combination with additional acrylic adhesives (col. 7, lines 43-54 of Inoue et al), Inoue et al do not explicitly recite the composition further comprising a lower alkyl (meth)acrylate-acrylic acid-diethylacrylamide copolymer.

26. However, 
1)  Stow discloses an adhesive tape having a backing and a heat-activatable adhesive layer (col. 2, lines 24-30, 65-67); the adhesive layer comprises an acrylic polymer that is nontacky at ordinary room temperature but becomes tacky at elevated temperatures (Abstract); the acrylic polymer comprises a copolymer of alkyl acrylate, specifically, methyl acrylate with up to 50%mol of copolymerizable monomers having polar group, such as acrylic acid and acrylamide (col. 3, lines 5-10, 30-60; col. 6, lines 40-50, Example 3) and having  Tg of -10ºC to 80ºC (col. 3, lines 40-47), wherein the adhesive provides good adhesion without application of a significant pressure when heated to a temperature of about 50ºC above the Tg of the acrylic polymer (claim 1).  The specific Stow, it would have been obvious to a one of ordinary skill in the art to choose methyl acrylate-acrylic acid-acrylamide copolymer as the low alkyl acrylate copolymer providing good adhesion upon heating, as well. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

2)  Though Stow does not specify said acrylamide monomer as being diethylacrylamide, Fischer et al discloses heat-activated adhesives based on acrylate copolymers comprising methyl acrylate and/or ethyl acrylate and less than 50pbw of at least one comonomer including acrylic acid and N,N-diethylacrylamide ([0034],[0002]). Thus, as shown by Fischer et al, the acrylamide comonomers used in acrylate copolymers of heat-activated adhesives include N,N-diethylacrylamide as well.
Therefore, it would have been obvious to a one of ordinary skill in the art to choose methyl acrylate-acrylic acid-N,N-diethylacrylamide copolymer as the heat-activated adhesive. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

27.  Since both Inoue et al and Stow are related to adhesive  tapes comprising a substrate and an adhesive acrylate/acrylic acid-based copolymer coating, being non- Stow teaches the use of lower alkyl acrylate copolymers, such as methyl acrylate-acrylic acid-acrylamide copolymers providing good adhesive properties at elevated temperatures, and Fischer et al  specifies the acrylamide comonomer used in heat-activated adhesives as being N,N-diethylacrylamide, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Inoue et al, Stow and Fischer et al and to include, at least partially and at least in minor amount the lower alkyl acrylate copolymer, such as methyl acrylate-acrylic acid-N,N-diethylacrylamide copolymer, as taught by Stow and Fischer et al, into the adhesive composition of Inoue et al, so to further improve/adjust the adhesive properties of the composition at elevated temperatures, as well, thereby arriving at the present invention. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form third composition to be used for the same purpose” (see MPEP 2144.06). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
28.  The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
29.  Though Inoue et al does not recite the composition comprising 10-90%wt of the side-chain C18-22 straight alkyl (meth)acrylate-based copolymer, and the side-chain straight alkyl (meth)acrylaye copolymer consisting of C18-22 straight alkyl (meth)acrylate and acrylic acid,
1) Shiba et al discloses a delayed tack adhesive article comprising a substrate and a delayed-tack adhesive polymer composition coating layer (col. 3, lines 10-15), wherein the delated-tack adhesive polymer composition is non-tacky at ordinary temperatures, but develop tack by heating (col. 1, lines 30-35).  The adhesive article comprises the substrate and the non-tacky adhesive layer (col. 6, line 65-col. 7, line 1; col. 7, line 22-25). The delayed tack adhesive layer is produced by coating the substrate with the delayed tack adhesive composition (col. 3, lines 10-15). The delayed-tack adhesive polymer composition comprises A) a copolymer of a radical polymerizable monomer having a straight alkyl group having 18 carbon atoms and at least one monomer copolymerizable therewith (col. 2, lines 52-55) and B) a plasticizer, wherein the weight ratio of the plasticizer to the copolymer is 0.3-3 (col. 6, lines 8-10). Given said ratio is 
Shiba et al discloses the polymer A) being at least one member selected from the group consisting of a) homopolymers comprising a straight chain alkyl group having 9-18 carbon atoms; b) copolymers prepared from at least two radical-polymerizable monomers each having a straight chain alkyl group having 9-18 carbon atoms and c) copolymers of a radical polymerizable monomer having a straight chain alkyl group of 9-18 carbon atoms and a copolymerizable monomer (col. 3, lines 1-27), wherein the copolymerizable monomer is acrylic acid (col. 4, lines 14-15).
Thus, Shiba et al teaches the use of the copolymer c), i.e. a copolymer consisting of a radical polymerizable monomer having a straight chain alkyl group of 9-18 carbon atoms and an acrylic acid. Further, based on the teachings of Shiba et al, it would have been obvious to a one of ordinary skill in the art to choose stearyl acrylate/acrylic acid copolymer as the copolymer A) of the adhesive composition of Shiba et al, as well. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  Shiba et al further teaches that the copolymer A) is having a glass transition temperature of -20ºC to +20ºC (col. 4, lines 46-50).

2) Hendricks discloses adhesive tapes comprising a substrate coated with low adhesion coatings, wherein the low adhesion coatings comprise a copolymer consisting 

30. Since Inoue et al, Shiba et al and Hendricks are related to  temperature-responsive cold-release tapes, being non-tacky at low temperatures but becoming tacky upon heating, comprising a side-chain crystallizable long straight alkyl (meth)acrylate-based  copolymer, such as comprising stearyl acrylate and acrylic acid units, and thereby belong to the same field of endeavor, wherein i) Inoue et al does not explicitly recite said copolymer consisting of the stearyl acrylate and acrylic acid units, but   ii) Shiba et al teaches the composition comprising said long chain (C18) straight alkyl (meth)acrylate-based copolymer comprising acrylic acid units being used in amount of 25-77%wt, and iii) Hendricks  explicitly teaches the use of octadecyl acrylate (stearyl acrylate)-acrylic acid copolymer in adhesion coatings on substrates, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Inoue et al, Shiba et al and Hendricks and to include, or obvious to try to include the copolymer consisting of stearyl acrylate and acrylic acid units as taught by Hendricks in the adhesive composition of Inoue et al, and to use the side-chain long alkyl (meth)acrylate-based copolymer/stearyl acrylate-acrylic acid copolymer in the composition of Inoue et al in amount as taught by Shiba et al, so to provide sufficient adhesiveness and cold-release properties to the composition of Inoue et al  as well, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known  The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

31. Since the adhesive composition of Inoue et al  in view of Stow, Fischer et al,  Shiba et al and Hendricks is substantially the same as that claimed and disclosed in  Inoue et al  in view of Stow, Fischer et al, Shiba et al and Hendricks will intrinsically and necessarily comprise, or would be reasonably expected to comprise, the properties that are the same as or close to those claimed in instant invention, i.e. i) having zero adhesive strength at room temperature and at 40ºC, ii) melting temperature Tm being higher than melt start temperature To and the temperature difference Tm-To being in the range of 0-15ºC, or 7-14ºC (as to instant claim 10), i.e. rapid melting,  and further iii) the article having, at least partially and at least at minor level, unevenness created on the surface of the adhesive polymer layer at a temperature at least partially higher than the melting point of the adhesive composition, and at least partially and at least slightly smoother surface at a temperature lower than the melting point of the adhesive polymer composition compared to the surface at the temperature at least partially higher than the melting point of said composition, as claimed in instant invention as well, especially since a) the change in surface smoothness is cited in instant specification as being due to the presence of crystals of the crystalline polymer (paragraph [0056] of instant specification), and the polymer composition of Inoue et al  in view of Stow, Fischer et al, Shiba et al and Hendricks comprises the same side-chain crystalline stearyl acrylate-acrylic acid copolymer as that disclosed and claimed in instant invention and
b) since Inoue et al explicitly teaches that the cold-release adhesive compositions comprising: side-chain crystalline C18-C22 straight alkyl (meth)acrylate-based 

32.  Further, since the adhesive article of Inoue et al in view of Stow, Fischer et al, Shiba et al and Hendricks is substantially the same as that claimed in instant invention, i.e. comprises a substrate and an adhesive polymer composition layer as claimed in instant invention, therefore, the adhesive article of Inoue et al  in view of Stow, Fischer et al, Shiba et al and Hendricks will intrinsically and necessarily be, at least partially, cold release temperature-responsive, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

33.  Inoue et al  in view of Stow, Fischer et al, Shiba et al and Hendricks do not recite the lower alkyl acrylate copolymer, specifically methyl acrylate-acrylic acid-diethylacrylamide copolymer having no melting point but having a glass transition Inoue et al  in view of Stow, Fischer et al, Shiba et al and Hendricks are the same polymers as those disclosed in instant invention ([0063], [0064], Example 1 of instant specification), therefore, said methyl acrylate-acrylic acid-diethylacrylamide copolymer of Inoue et al  in view of Stow, Fischer et al, Shiba et al and Hendricks will intrinsically and necessarily have, or would be reasonably expected to have no melting point and its  glass transition temperature will intrinsically and necessarily be equal to or lower than the glass transition temperature of the stearyl acrylate-acrylic acid copolymer, as well (as to instant claim 2). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

34.  Further, since the stearyl acrylate-acrylic acid copolymer and the methyl acrylate-acrylic acid-diethylacrylamide copolymer of Inoue et al  in view of Stow, Fischer et al, Shiba et al and Hendricks are the same as those disclosed in instant invention ([0063], [0064], Example 1 of instant specification), therefore, the stearyl acrylate-acrylic Inoue et al  in view of Stow, Fischer et al, Shiba et al and Hendricks will intrinsically and necessarily be, or would be reasonably expected to be at least partially crystalline and at least partially amorphous, respectively, as well, and both will be reasonably expected to be, at least partially,  water-dispersible as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA).

35. Further, since the specific adhesiveness/cold-release properties and the melting temperature difference (Tm-To) of the composition depend on a) the relative amounts of the long-chain C18-22 straight chain (meth)acrylate crystalline polymers and short-chain acrylate amorphous polymers, b) on the specific length of the alkyl chains in both  long chain (meth)acrylate and short-chain (meth)acrylate, and c) on the relative amounts of the alkyl (meth)acrylate, diethylacrylamide and the acrylic acid comonomers in each of the long chain (meth)acrylate and the short-chain (meth)acrylate  copolymers, therefore, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation all of a) the relative amounts of the long-chain C18-22 straight chain (meth)acrylate crystalline polymers and short-chain acrylate amorphous polymers, b) the specific length of the alkyl chains in both the long Inoue et al  in view of Stow, Fischer et al, Shiba et al and Hendricks, so to produce the final product having desired combination of tackiness  and cold release properties as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

36. All ranges in the composition of Inoue et al  in view of Stow, Fischer et al, Shiba et al and Hendricks are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Response to Arguments
37.  Applicant's arguments filed March 17, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764